William Kent & Richard Knight Attournies to Samuel Hawford plaints agt. the goods or Estate or money that did belong to the Estate of Andrew Sheppard late of Boston deced whither in the hands of Richard Way and John Jndicott Sureties to Martha Emery or wherever in an action of the case for not delivering one quarter *934part of the Barque Thomas & Mary & her loading of logwood brought from the Bay of Campechy being 23 tons 19c: 2: 17: together with an accot & the produce of the sd Barques Earnings for severall Voyages: Also for not delivering one third part of the produce of ten tons o: 1qr o. Logwood which was brought from the sd Bay of Campechy by Nathanael Man and deliurd to sd Sheppard and by him Sold to mr Em Hutchinson at £. 9: 5: 0 per ton whereby sd Hawford is damnified at least £.150. wth other due damages &c. . . . The Jury . . . found for the plaint, one third part of the Logwood Ship’t onboard the Natch Jndustry Nathanael Man mar and that the Defendts shall within ten dayes give unto the plts a just Acct and the Effects of sd Logwood or to pay Forty pounds money & costs of Court. Richard Way and John Jndicott appearing as Defendts appeald from this judgemt unto the next Court of Assistants [ 522 ] and sd Jndicott gave Security for prosecution of his appeale to Effect.
[ See Alford v. Endicott, above, p. 726. A few fragmentary documents on this case are in S. F. 162179. See Records of Court of Assistants, i. 122.]